Opinion by
Mb. Chief Justice Sterbett,
An examination of the record in this case has fully convinced us that there is nothing, either in the learned trial judge’s findings of fact or in the legal conclusions drawn therefrom, of which the defendant has any just reason to complain.
The company’s gross receipts from its express business, transacted wholly within the' state, during the period included in the settlement appealed from, appear to have aggregated $487,657.81. During same period, considerable sums were paid by it to railroad companies for transporting its express matter. Some of said companies were paid a fixed sum per annum for all transportation services. Others were paid a fixed rate per hundred pounds of express matter carried for defendant, and others were paid a sum equal to an agreed percentage of defendant’s gross receipts from its express business done on their respective roads. All the railroad companies that carried express goods for defendant, and were compensated for that service in one or other of the modes mentioned, have paid all the taxes which accrued in respect of their own individual gross earnings, including the amounts paid them respectively by defendant company. On these undisputed facts, the company defendant contends that it is taxable only on so much of its gross receipts as remains after deducting therefrom the amounts paid as aforesaid to other companies for transportation services. If the acts of June 7, 1879, and June 1,1889, under which the tax in controversy is claimed, contemplated a tax on net receipts, this contention .should prevail; but they do not. On the contrary they expressly declare “ that .... every express company .... incorporated or unincorporated, doing business in this commonwealth .... shall pay to the state treasurer a tax of eight mills upon the dollar upon the gross receipts of said company received from express business done wholly within this state.”- The tax is thus laid not upon net earnings or upon gross earnings less the amount paid other companies for transportation services, but upon the entire gross receipts of the defendant’s express business done wholly within this commonwealth. As construed in Railroad Co. v. Commonwealth, 104 Pa. 86, the term “gross receipts ” has been regarded as equivalent to “gross increase” or “gross earnings.” The defendant might, with almost equal propriety, claim the right to deduct office expenses and cost of local delivery service.
*585As has been clearly shown by the learned president of the common pleas, the provisos in section seven of.the act of June 7, 1879, and section twenty-three of the act of June 1, 1889, providing for adjustment of tax between corporations in certain cases, have no application to the facts of this case. Neither of defendant’s agreements with other companies for transportation services brings it within the terms of said provisos.
The court was also right in holding that, under the facts in this case, the taxation of the whole of said gross receipts is not illegal double taxation.
We find nothing in either of the specifications of error that calls for reversal or modification of the judgment.
Judgment affirmed.